DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 4-9, 11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, the combination of all claim 5 element limitations as amended, or the combination of all claim 11 element limitations as amended.  Specifically, in regard to claims 1 and 5 the prior art of record at least does not expressly teach the concept of wherein a surface of each of the waveguide material portions interfacing with the touch substrate is defined as a first interface, two surfaces of each of the waveguide material portions interfacing with the two adjacent medium material portions respectively are defined as a second interface and a third interface, and a surface of each of the waveguide material portions facing away from the touch substrate is defined as a fourth interface; wherein in a condition that a portion of valleys of the fingerprint gets in touch with the optical waveguide, the light which irradiates into each of the waveguide material portions from the first interface thereof is reflected by total reflection at both the second interface and the third interface thereof, then transmitted to and reflected back by total reflection at the fourth interface thereof, and in turn reflected back by total reflection at both the second First Named Inventor: Jifeng TanApplication No.: 15/780,215 -3- interface and third interface again to return to the photoelectric sensor for identification thereby; wherein in a condition that a portion of ridges of the fingerprint .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621